Mr. Justice McAllister delivered the opinion of the Court: This is an appeal from the judgment of the Superior Court of Chicago, for a special assessment for the extension or opening of Dearborn street, in the city of Chicago. The appellants appeared in court at the time specified in the collector’s notice of application, and filed objections, in writing, to the recovery of the judgment, pursuant to statute, among which was, “ that the commissioners, in making said assessment, knowingly and willfully assessed objector’s real estate at more than its proportion of benefits to be conferred by said improvement.” “ And because commissioners assessed certain real estate benefited, for an amount grossly and very much less than it was benefited, and, in so doing, increased the benefits assessed against objector’s real estate.” Upon the hearing, appellants offered evidence tending to sustain their objections, and to prove fraud, on the part of the commissioners, in making the assessment. The court excluded the evidence. Appellants excepted, and assign this ruling for error. We have determined in favor of the admissibility of this defense in the preceding case of Creote et al. v. City of Chicago. The judgment of the court below must be reversed and the cause remanded. Judgment reversed.